United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 29, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60519
                          Summary Calendar


CECILIA CERNA DE CAMPBELL,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A44 466 158
                        --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Cecilia Cerna De Campbell (Cerna) has filed a petition for

review of the decision of the Board of Immigration Appeals (BIA)

denying her motion to terminate the removal proceedings to allow

her to pursue her application for naturalization.   Cerna argues

that the Immigration Judge (IJ) and the BIA applied the incorrect

legal standard to determine that Cerna had not established her

prima facie eligibility for naturalization.   Cerna argues that

the IJ and BIA erred in basing the decision on her two prior

convictions without considering the mitigating factors in her

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60519
                                -2-

case, including her status as a mother of three children, a wife,

a member of her community, a church member, an orphan, a foster

child, and a refugee.   She also argues that the IJ and BIA erred

in relying on Matter of Cruz, 15 I. & N. Dec. 236 (BIA 1975),

because it is an irrational interpretation of 8 U.S.C. § 1429 and

8 C.F.R. § 1239.2(f).

     Cerna has not shown that the BIA erred in denying her motion

to terminate the removal proceedings or used the incorrect legal

standard in denying her motion.   Cerna has not shown that the BIA

erred in relying on Cruz, as this court has implicitly determined

that Cruz is a reasonable interpretation of the applicable

statutes and regulations even after the 1990 amendments to those

statutes.   Bravo-Gallaga v. Ashcroft, 82 F. App’x 971 (5th Cir.

2003).   Cerna has not shown that the IJ and BIA improperly

delegated their authority to the United States Citizenship

and Immigration Service (USCIS) to determine whether Cerna was

prima facie eligible for naturalization.   To establish her

prima facie eligibility for naturalization, Cerna had to

establish, inter alia, that she had been a person of good moral

character for the five years immediately preceding the date of

her naturalization application pursuant to 8 U.S.C. § 1427(a)(3).

Contrary to Cerna’s argument, the USCIS’s determination of

whether Cerna had established good moral character was not an

improper or premature discretionary determination.   See id.;

8 C.F.R. § 316.10(a).   The USCIS stated that it reviewed Cerna’s
                          No. 06-60519
                               -3-

entire file before making its determination of whether she was

prima facie eligible for naturalization.   Because Cerna did not

establish her prima facie eligibility for naturalization, Cerna

has not shown that the BIA erred in denying her motion to

terminate the removal proceedings.   Accordingly, Cerna’s petition

for review is DENIED.